Title: From Thomas Jefferson to Green Clay, 28 May 1823
From: Jefferson, Thomas
To: Clay, Green


Sir
Monticello
May 28. 23.
Your favor of the 4th is just now recieved, and I am sorry it is not in my power to give you any information on the subject of your enquiries. such a length of time has elapsed, so much is my memory impaired by age, and so much other matter has since past through it, dislodging what had preceded, that not a trace remains of any treaty with the Cherokees concerning the lands you mention. if such a one was concluded with the US. it would be found with their laws; if by the state of Virginia, it may have been among the records destroyed by the British, in which case it could only be found among the Cherokees, who may have preserved it. with my regret that I cannot aid you with any recollections be pleased to accept assurances of my high respect & esteemTh: Jefferson